Citation Nr: 1016959	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to April 
1969.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. 

In August 2007, the Veteran was afforded a videoconference 
Board hearing at the North Little Rock RO.  A transcript of 
the testimony offered at this hearing has been associated 
with the record.

In a February 2008 decision, the Board, in pertinent part, 
denied the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
Veteran thereafter appealed the February 2008 Board decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
a December 2009 Order, the Court granted a Joint Motion for 
Remand, vacated those parts of the February 2008 Board 
decision that denied the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus, 
and remanded the matters for readjudication consistent with 
the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss 
and tinnitus are related to inservice noise exposure.  The 
May 2006 VA audiologist's report indicated that there were 
questions about possible exaggeration on the part of the 
Veteran during VA audiometry testing.  Further, the examiner 
indicated that it was likely that the Veteran had undergone 
yearly OSHA-mandated testing of his hearing during his 
employment with the Pittsburgh and Lake Erie Railroad from 
1969 to 1991.  Further, the examiner was unwilling to provide 
an opinion as to the etiology of the Veteran's hearing loss 
and tinnitus, and recommended additional testing of the 
Veteran which was not conducted.  Thus, the medical evidence 
currently of record is inadequate to assess the etiology of 
the Veteran's claimed disabilities, and the Board finds that 
additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
any available records of OSHA medical 
reports/hearing tests that may be 
associated with the Veteran's employment 
with the Pittsburgh and Lake Erie Railroad 
from 1969 to 1991.  Any records obtained 
should be associated with the claims file.

2.  Schedule the Veteran for an 
audiological VA examination to determine 
the nature and likely etiology of any 
current bilateral hearing loss and 
tinnitus.  The claims file must be made 
available to the examiner for review prior 
to the examination.  All necessary tests 
should be performed.  The examiner should 
obtain a history from the Veteran as to 
his noise exposure before, during, and 
after service.  If the examiner believes 
the audiological testing results are 
exaggerated or otherwise unreliable, the 
Veteran should be scheduled for 
electrophysiological or other appropriate 
tests deemed necessary in order to 
properly evaluate the current hearing 
loss.

Based on the review of the record, the 
medical professional(s) should answer the 
following question:

Is it at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that any currently 
demonstrated hearing loss and/or tinnitus 
is causally related to the Veteran's 
active duty service, to include noise 
exposure?


A rationale for all opinions expressed 
should be provided.

3.  After completing the requested 
development, the RO/AMC should review the 
record and readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case, and they should be 
given an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


